Citation Nr: 0931650	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and D.H. 


ATTORNEY FOR THE BOARD

J. Horrigan


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

In July 2003, the Veteran testified at a hearing before a 
Decision Review Officer.  In January 2004, the Veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  The transcripts of the hearings are in the record.

In a decision in June 2006, the Board found new and material 
evidence to reopen the claim of service connection for 
Charcot-Marie-Tooth disease and remanded the claim for 
additional development.  In November 2007, the Board again 
remanded the claim.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In January 2009, the Board obtained a medical opinion from 
the Veterans Health Administration.  And in February 2009, 
the Board provided the Veteran and his representative a copy 
of the medical opinion and afforded the Veteran the 
opportunity to submit further argument or evidence.  In 
response, the Veteran stated that he had nothing further to 
submit and to proceed with his appeal. 


FINDING OF FACT

Clear and unmistakable evidence demonstrates that Charcot-
Marie-Tooth disease pre-existed service and clear and 
unmistakable evidence establishes that the increase in 
disability during service was due to the natural progress of 
the pre-existing Charcot-Marie-Tooth disease.

CONCLUSION OF LAW

The presumption of soundness is rebutted and Charcot-Marie-
Tooth disease was not aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306(b) 
(2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002, in July 2006, and in 
December 2006.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The VCAA notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable,

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
there was pre-adjudication VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in February 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service treatment 
records, VA and private medical records and records of the 
Social Security Administration.  The Veteran was afforded VA 
examinations and the Board obtained an opinion from the 
Veterans Health Administration (VHA).  After the Veteran and 
his representative were provided copies of the VHA opinion, 
in writing, the Veteran indicated that he had no additional 
argument or evidence to submit and to proceed with the 
appeal. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service treatment records show that on entrance 
examination the Veteran indicated that he had had swollen or 
painful joints and a fracture of the left foot.  An 
orthopedic consultation was recommended, but the record does 
not show that one was conducted.  On physical examination, 
the lower extremities and feet were evaluated as normal and 
the neurological evaluation was normal. 

On day eleven of active duty, the Veteran complained of a 
"crooked" ankle from a previous break.  On the request for 
an orthopedic consultation, there was a previous history of a 
fracture of the left ankle and the Veteran's present 
complaints were listed as left ankle and foot pain.  It was 
noted that the left foot appeared somewhat distorted.  On 
orthopedic evaluation, the Veteran complained of a painful 
left foot and history included a fracture about three years 
previously that was not casted.  The Veteran complained of 
left foot pain with prolonged standing and marching.  X-rays 
of the left ankle and foot were normal. 

On examination, there was tenderness over the metatarsal 
heads.  The arch was within normal limits.  No neurovascular 
defect was noted.  There was some forefoot adduction, but it 
appeared normal.  The impression was metatarsalgia versus 
forefoot adduction.  A longer arch support was recommended.  

On day twelve, the Veteran was referred to the podiatry 
clinic, where it was noted that during the first week of 
basic training the Veteran had used an arch support, but he 
still had foot complaints, localized to the tarsal area.  The 
pertinent findings were a cavus deformity of the left foot 
and flexion of the ankle was limited to the neutral position.  
The height of the arch support was increased.  

On day fifthteen, the Veteran was placed on a temporary 
physical profile with no running for two weeks, which was 
extended until May 1970.  In March 1970, the Veteran again 
complained of left foot pain.  A cavus deformity with 
forefoot pronation was noted.  In May 1970, a bilateral cavus 
deformity was noted.   In May 1970, it was recommended that 
the Veteran return to duty because there was no objective 
reason to continue the profile. 

From May to September 1970, the Veteran was absent from duty 
without leave. 

In November 1970, a varus deformity of the left foot and a 
cavus deformity of the right foot were noted.  The Veteran 
was again placed on a temporary physical profile for pes 
cavus and left foot talipes equinovarus.  X-rays revealed a 
left metatarsus varus and degenerative changes of the right 
foot.  On a neurology consultation in December 1970, the 
Veteran complained of weakness of dorsiflexion in both 
ankles.  The pertinent findings were no ankle reflexes and a 
pes cavus deformity.  There was no family history.  On the 
request for an electromyogram, probable Charcot-Marie-Tooth 
disease of about five years' duration was noted.  The 
electromyogram was compatible with Charcot-Marie-Tooth 
disease. 



On a neurology evaluation in February 1971, it was noted that 
the Veteran had had weakness in his feet for as long as he 
could remember and that he felt his illness was getting 
worse.  It was noted that a grandfather had a similar 
disease.  The pertinent finding was severe distal muscle 
wasting in the legs.  After a review of electrodiagnostic 
testing, the impression was a progressive degeneration of the 
peripheral nerves, probably familial, Charcot-Marie-Tooth.  
The Veteran was found unfit for duty for a condition that 
pre-existed service and was not aggravated by service. 

In April 1971, the Veteran appeared before a Medical Board to 
determine his fitness for duty.  The report of the 
proceedings discloses a history that included leg pain and 
fatigue on walking as a civilian.  As for the his present 
illness, it was noted that the Veteran first became aware of 
leg problems three years previously, when he sustained a 
fracture of the 5th metatarsal and a physician noted 
deformities of the feet, he was then treated for the fracture 
and afterward he began to develop pain and weakness in the 
left leg and then in the right leg.  The report then traces 
the Veteran's in-service history as summarized above.  

On physical examination, the pertinent findings were stork-
like leg deformities.  In the standing position, there were 
cavus and varus deformities of each foot.  The ankle reflexes 
were not obtainable.  There were early claw toe deformities.  
Nerve conduction studies of the left and right peroneal 
nerves were unobtainable.  The diagnoses were bilateral 
neuritis, Charcot-Marie-Tooth type, and bilateral talipes 
cavus due to bilateral neuritis, Charcot-Marie-Tooth type.  
The Medical Board found the Veteran unfit for duty for the 
identified conditions that existed prior to entry on active 
duty and that the conditions were not aggravated by active 
duty.  The Veteran was subsequently discharged from active 
duty because of the pre-existing conditions. 

After service, in a statement in May 1975, a private 
physician reported that the Veteran had never noticed leg 
weakness until he was in the Army and he could not run. 

Records of the Social Security Administration show that the 
Veteran was initially awarded disability benefits, beginning 
in 1975, because of Charcot-Marie-Tooth disease. 

In January 1976, on examination by state agency, the Veteran 
gave a history of progressive muscular disease, described as 
Charcot-Marie-Tooth syndrome, for six to eight years. 

In statements in March 1976, S.D.B. and L.L., who knew the 
Veteran for over 15 years, stated that for five or six years 
the Veteran has had trouble with his feet and legs. 

On VA examination in June 1976, the Veteran stated that he 
first had a problem with his legs before he went into the 
service, but the problem got worse during service.  Nerve 
conduction studies and electromyography were compatible with  
Charcot-Marie-Tooth disease. 

On VA examination in October 1978, the Veteran stated that 
when he was in his late teens someone commented that he 
walked funny.  On neurological evaluation, the Veteran stated 
that he was unable to keep up with other recruits during 
service and the problem has gotten worse since then.  The 
diagnosis was Charcot-Marie-Tooth disease.  The examiner 
noted that the Veteran did not have a strong family history 
of the same problem, but a couple of family members had minor 
difficulty in walking. 

In December 1979, in May 1982, and in February 1983, a 
private neurologist reported that the Veteran was diagnosed 
with Charcot-Marie-Tooth disease, a hereditary disease, while 
in the Army.  According to the Veteran, during six weeks of 
basic training he could not march very well and he went from 
jogging about a mile to jogging a very short distance.  The 
neurologist expressed the opinion that Charcot-Marie-Tooth 
disease could have been exacerbated by the Veteran's basic 
training.  

An internet article, received in July 2001, dealing with 
symptoms of Charcot-Marie-Tooth disease, suggests that 
extreme or prolonged stress can make Charcot-Marie-Tooth 
disease worse.  An internet article, received in July 2003, 
deals with the risk of overwork weakness in 
Charcot-Marie-Tooth disease. 

In a statement in July 2001, the Veteran stated that the 
physical and mental stress of basic training made his 
Charcot-Marie-Tooth disease worse.

In statements, received in July 2001 and in August 2002, a VA 
doctor in a neurology clinic at a VA medical center, reported 
that Veteran's DNA testing did not match any known genetic 
patterns of Charcot-Marie-Tooth disease and that the genetic 
form of the Veteran's disease has not yet been identified.  
The VA doctor recorded the following history obtained from 
the Veteran: the Veteran was accepted into military service 
without medical reservations; during regular exercises and 
training he had noticed that his ankles were weak and 
painful; and he was subjected to the extreme physical demands 
of the military for some time until he was finally diagnosed 
with Charcot-Marie-Tooth disease. 

In a statement in June 2003, the same VA doctor stated that 
the Veteran was in good health when he entered the service, 
his problems became evident after he endured the physical 
stress of boot camp, the diagnosis of Charcot-Marie-Tooth 
disease was unmasked by the physical stress of boot camp, and 
had it not been for stress the disease process likely would 
have been much less serious than it was currently.

VA records from June 2000 to June 2003 show that the Veteran 
was followed for Charcot-Marie-Tooth disease. 

In July 2003 and in January 2004, the Veteran testified that 
only after he was in the service did he experience leg 
fatigue after running during basis training, which lasted six 
weeks.  



In June 2006, a VA physician, specializing in neurology, 
stated that it was possible that the stress of boot camp and 
other military training could have unmasked Charcot-Marie-
Tooth disease that was present all along, but whether it did 
he could not tell. 

On VA examination in April 2007, after a review of the 
record, the VA examiner stated that the examination findings 
were consistent with Charcot-Marie-Tooth disease even though 
genetic testing was negative.  The VA examiner expressed the 
opinion that the disease was probably present prior to 
service, but the strenuous physical activity during service 
could unmask the weakness that was not noticed previously and 
that while military service probably unmasked the illness, 
the stress of physical activity during service probably did 
not worsen or accelerate the disease process. 

On VA examination in January 2008, after a review of the 
record, the literature, other public data bases, and several 
neurology texts, the VA physician, a staff physician in 
neurology, stated that he could not find any data supporting 
the position that the physical demands placed on the Veteran 
in boot camp would permanently aggravate or prematurely cause 
rapid progression of the disease.  

In September 2008, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA) and in 
January 2009, the VHA medical expert, Associate Professor of 
Neurology at a VA Medical Center, responded.  The questions 
asked by the Board and the opinion of the VHA medical expert 
are summarized below. 

The Board's question: 

1). To what degree of medical certainty does the 
evidence of record support the finding that Charcot-
Marie-Tooth disease pre-existed the Veteran's entrance 
into military service?



Opinion of the VHA medical expert: 

1). With a degree of 50 percent medical certainty, the 
best evidence that suggested that the neuropathy 
preceded military service was the foot features 
described in relationship to the Veteran's early foot 
complaints during basic training.  The Veteran was 
unable to complete the physical challenges during basic 
training.  His ankles were weak.  He had foot pain that 
increased with standing, marching, and running.  He went 
to sick call from January to March 1970.  He was placed 
on profile.  Soon after the first complaints, on 
orthopedic evaluation, the diagnosis was left foot 
metatarsalgia and a foot orthotic was recommended.  A 
podiatry consultation found left foot cavus deformity, 
forefoot pronation, and left ankle dorsiflexion was 
limited to the neutral position.  These bony changes do 
not happen rapidly, but occur over a long time.  This is 
probably the best evidence of a longer standing 
neuropathy.  In a neurology clinical note in February 
1971, about one year after entry to the service, the 
Veteran reported that he had weakness in his legs for as 
long as he could recall.  

The Board's question: 

(2). If Charcot-Marie-Tooth disease pre-existed entrance 
to service, to what degree of medical certainty were the 
manifestations of the preexisting disease during service 
due to: 

a). The natural progress of the pre-existing 
disease; or,

b). A temporary flare-up of symptoms; or,

c). A permanent worsening of the preexisting 
disease.



Opinion of the VHA medical expert:

The Veteran's symptoms continued to progress in 1970, 
while he was absent without leave for five months, in 
the absence of the stress of the physical activity. This 
would be considered natural history of the disease 
progression.  And his symptoms continued to progress 
throughout the years, again without the stress of the 
physical activity of military service, which would be 
considered natural history of disease progression. 

The VHA medical expert also offered that based on the 
best literature, post-polio literature, the Veteran's 
neuropathy leads to repeated denervation with subsequent 
recovery by eventual re-innervation. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111. 

The presumption of soundness is rebuttal by clear and 
unmistakable evidence that the disability pre-existed service 
and was not aggravated by service.  38 C.F.R. § 3.304(b). 

Analysis

Charcot-Marie-Tooth disease is an inherited disease.  The 
mere genetic or other familial predisposition to develop 
symptoms, even if the individual is almost certain to develop 
the condition at some time in his lifetime, does not 
constitute having the disease.  

Only when symptomatology or pathology, in the sense of an 
active disease process, not just a mere predisposition to 
develop a disease, exists can it be said that the individual 
developed the disease.  An inherited disease can be 
considered to be incurred in service if the symptomatology 
did not manifest itself until after entry on to active duty.  
At what point the individual starts to manifest the symptoms 
of or have pathological changes associated with the disease 
is a factual, not a legal question.  This must be determined 
in each case based on all the medical evidence of record.  
Even where a hereditary disease has manifested some symptoms 
prior to entry on duty, it may be found to have been 
aggravated during service.  Again, this is a factual, medical 
determination which must be based upon the evidence of 
record.  VAOPGCPREC 67-90 (July 1990).  Stated succinctly, 
Charcot-Marie-Tooth disease can be incurred in or aggravated 
by service.

A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111. 

On entrance examination, the Veteran indicated that he had 
had swollen or painful joints and a fracture of the left 
foot.  On physical examination, the lower extremities and 
feet were evaluated as normal and the neurological evaluation 
was normal.  As symptomatology or pathology of an active 
process of Charcot-Marie-Tooth disease was not "noted" on 
entrance, the presumption of soundness attached. 

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disability pre- existed 
service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b). 

Pre-Existing Condition 

On the first prong of rebutting the presumption of soundness, 
that is, clear and unmistakable evidence of a pre-existing 
condition, the service treatment records show that on day 
eleven of active duty, the left foot appeared somewhat 
distorted.  On orthopedic evaluation, there was some forefoot 
adduction.  

On day twelve, the Veteran was referred to the podiatry 
clinic, where the pertinent findings were a cavus deformity 
of the left foot and flexion of the ankle was limited to the 
neutral position.  In March 1970, a cavus deformity with 
forefoot pronation was noted.  In May 1970, a bilateral cavus 
deformity was noted.   In November 1970, a varus deformity of 
the left foot and a cavus deformity of the right foot were 
noted.  The electromyogram was compatible with 
Charcot-Marie-Tooth disease. 

In the opinion of the VHA medical expert, the foot features 
described in relationship to the Veteran's early foot 
complaints during basic training, which were bony changes, 
did not happen rapidly, but occurred over a long time. 

The foot pathology noted as early as the eleventh day of 
active duty, occurring over a long period of time as opined 
by the VHA medical expert, combined with the Veteran's own 
admissions in February 1971 on a neurology evaluation that he 
had had weakness in his feet for as long as he could remember 
and in April 1971 before a Medical Board that he first became 
aware of leg problems three years previously, when he 
sustained a fracture of the 5th metatarsal and a physician 
noted deformities of the feet, constitute clear and 
unmistakable evidence of an active symptomatology that pre-
existed service.  See Doran v. Brown, 6 Vet. App. 283, 286 
(presumption of soundness on entry into service was rebutted 
by clear and unmistakable evidence consisting of the 
Veteran's own admissions during clinical evaluations during 
service as to a pre-service history of symptoms). 

As for the statement in May 1975 of a private physician, who 
reported that the Veteran had never noticed leg weakness 
until he was in the Army, and the statement in June 2003 of a 
VA doctor who stated that the Veteran was in good health when 
he entered the service and his problems became evident after 
he endured the physical stress of boot camp, the Board finds 
the medical statements not credible because the Board rejects 
Veteran's statements that he first became aware of leg 
weakness and foot problems during service, when he admitted 
during service to pre-service symptoms of leg and foot 
weakness.  See Coburn v. Nicholson, 19 Vet. App. 429, 432-33 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran). 

As for the Veteran's statement in January 1976 on examination 
by state agency of a progressive muscular disease for six to 
eight years, the six to eight year period covers the pre-
service symptoms of leg and foot weakness, which is 
consistent with the Veteran's in-service admission to 
pre-service symptoms of leg and foot weakness. 

As for the statements in March 1976 of S.D.B. and L.L., who 
knew the Veteran for over 15 years, that for five or six 
years the Veteran has had trouble with his feet and legs, the 
five or six year period extends at the earliest to 1970, when 
the Veteran was in service, implying that the leg and foot 
problems began in service, a lay person is competent to 
describe what he or she has observed, that is, symptoms of an 
illness, but not on a matter requiring medical expertise.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

And Charcot-Marie-Tooth disease is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis or the presence of the disability, 
therefore the determination as to the diagnosis or presence 
of the disability is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of Charcot-Marie-Tooth disease 
was based on clinical findings and electrodiagnostic testing.  
For this reason, Charcot-Marie-Tooth disease is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to evaluate the signs and symptoms of a disease 
and to interpret diagnostic tests, and the Board determines 
that Charcot-Marie-Tooth disease is not a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.     

As lay persons, S.D.B. and L.L. are not qualified through 
education, training, or experience to express an opinion on 
questions of a medical diagnosis or of medical causation, and 
to the extent their statements imply that Charcot-Marie-Tooth 
disease had onset during service, the Board rejects the 
statements as not competent evidence. 

As for the VHA medical expert's opinion that there was a 
degree of 50 percent medical certainty that the neuropathy 
preceded military service, as explained above, at what point 
the individual starts to manifest the symptoms of or have 
pathological changes associated with a disease is a factual 
determination, the facts are that foot pathology was noted as 
early as the eleventh day of active duty, occurring over a 
long period of time as opined by the VHA medical expert, 
combined with the 



Veteran's own admissions in February 1971 on a neurology 
evaluation that he had had weakness in his feet for as long 
as he could remember and in April 1971 before a Medical Board 
that he first became aware of leg problems three years 
previously, when he sustained a fracture of the 5th 
metatarsal and a physician noted deformities of the feet, 
constitute clear and unmistakable evidence of an active 
symptomatology that pre-existed service.  And the VHA medical 
expert's opinion to this extent is consistent with finding 
clear and unmistakable evidence of an active symptomatology 
that pre-existed service. 

Aggravation 

On the second prong of rebutting the presumption of 
soundness, that is, clear and unmistakable evidence that the 
pre-existing condition was not aggravated by service, a pre-
existing disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(b).

A temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The evidence rebutting aggravation consists of the service 
treatment records show that on a neurology evaluation in 
February 1971, it was noted that the Veteran had had weakness 
in his feet for as long as he could remember and that he felt 
his illness was getting worse.  The Veteran was found unfit 
for duty for a condition that pre-existed service and was not 
aggravated by service.  In April 1971, the Veteran appeared 
before a Medical Board to determine his fitness for duty.  
The report of the proceedings discloses a history that 
included leg pain and fatigue on walking as a civilian.  As 
for the Veteran's present illness, it was noted that the 
Veteran first became aware of leg problems three years 
previously, when he sustained a fracture of the 5th 
metatarsal and a physician noted deformities of the feet, he 
was then treated for the fracture and afterward he began to 
develop pain and weakness in the left leg and then in the 
right leg.  

The Medical Board found the Veteran unfit for duty due to 
bilateral neuritis, Charcot-Marie-Tooth type, and bilateral 
talipes cavus due to bilateral neuritis, Charcot-Marie-Tooth 
type, that existed prior to entry on active duty and that the 
conditions were not aggravated by active duty.  The Veteran 
was subsequently discharged from active duty because of the 
pre-existing conditions. 

On VA examination in January 2008, after a review of the 
literature, other public data bases, and several neurology 
texts, the VA physician, a staff physician in neurology, 
stated that he could not find any data supporting the 
position that the physical demands placed on the Veteran in 
boot camp would permanently aggravate or prematurely cause 
rapid progression of the disease.  

In January 2009, the VHA medical expert, Associate Professor 
of Neurology at a VA Medical Center, on question of whether 
the manifestations of the pre-existing disease during service 
were due to the natural progress of the pre-existing disease, 
expressed the opinion that the Veteran's symptoms continued 
to progress in 1970, while he was absent without leave for 
five months, in the absence of the stress of the physical 
activity, which was considered to the natural history of the 
disease progression.  And his symptoms continued to progress 
throughout the years, again without the stress of the 
physical activity of military service, which would be 
considered natural history of disease progression. 

The findings of the neurology evaluation in February 1971 in 
service and the findings of the Medical Board in service that 
neuritis of the Charcot-Marie-Tooth type existed prior to 
entry on active duty and was not aggravated by active duty; 
the opinion of a VA physician in neurology, after a review of 
the literature, other public data bases, and several 
neurology texts, that there was no data supporting the 
position that the physical demands placed on the Veteran in 
boot camp would permanently aggravate or prematurely cause 
rapid progression of the disease; 



and the opinion of the VHA medical expert that the 
manifestations of the pre-existing disease during service 
were due to the natural progress of the pre-existing disease, 
as the symptoms continued to progress while he was absent 
without leave for five months without the stress of the 
physical activity, and his symptoms continued to progress 
throughout the years, again without the stress of the 
physical activity of military service, which would be 
considered natural history of disease progression, 
constitutes clear and unmistakable evidence that the increase 
in disability during service was due to the natural progress 
of the condition.

The other pertinent evidence of record consists of the 
opinion of a private neurologist, who stated that 
Charcot-Marie-Tooth disease conceivably could have been 
exacerbated by the Veteran's basic training.  As the opinion 
is expressed in terms of conceivably, the equivalent of 
"possibly" or "may be," which implies that it is "not 
possible or may not be," it is too speculative to establish 
aggravation.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  Also, the opinion is conclusionary, that is, not 
supported with any analysis that the Board can consider and 
weigh against contrary opinions also of record.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  For this reason, 
the Board assigns no probative value to the opinion on the 
question of aggravation, that is, whether there was an 
increase in disability during service beyond natural progress 
of the disease. 

As for the internet articles, dealing with symptoms of 
Charcot-Marie-Tooth disease, suggesting that extreme or 
prolonged stress can make Charcot-Marie-Tooth disease worse 
and the risk of overwork weakness in Charcot-Marie-Tooth 
disease, a medical treatise may be regarded as competent 
evidence where standing alone, the treatise discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  



The treatises do not address the critical element of 
aggravation in this case, that is, a specific discussion of 
whether the course of Charcot-Marie-Tooth disease during 
service represented an increase in disability not due to the 
natural progress of the condition or whether the course 
during service represented temporary or intermittent flare-
ups of symptoms.  For this reason, the Board finds that the 
articles have not probative value on the question of 
aggravation. 

As for the Veteran's statement in July 2001 that the physical 
and mental stress of basic training made his 
Charcot-Marie-Tooth disease worse.  Where as here, the 
determinative question involves medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.   As 
lay persons, the Veteran is not qualified through education, 
training, or experience to express an opinion on a question 
of medical causation, and the Board rejects the statement as 
not competent evidence.

In a statement in June 2003, a VA doctor stated that the 
Veteran was in good health when he entered the service, his 
problems became evident after he endured the physical stress 
of boot camp, the diagnosis of Charcot-Marie-Tooth disease 
was unmasked by the physical stress of boot camp, and had it 
not been for stress the disease process likely would have 
been much less serious than it was currently.  As the opinion 
is conclusionary, that is, not supported with any analysis 
that the Board can consider and weigh against contrary 
opinions also of record, the Board assigns no probative value 
to the opinion on the question of aggravation, that is, 
whether there was an increase in disability during such 
service beyond natural progress of the disease.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). 

In June 2006, a VA physician, specializing in neurology, 
stated that it was possible that the stress of boot camp and 
other military training could have unmasked Charcot-Marie-
Tooth disease that was present all along, but whether it did 
he could not tell.  As the VA physician did not address 
aggravation, the statement has no probative value on the 
question of whether the pre-existing disease increased in 
disability during such service beyond the natural progress of 
the condition. 

Although the Veteran's DNA testing did not match any known 
genetic patterns of Charcot-Marie-Tooth disease, and there is 
a question of whether the Veteran has some other type of 
neuropathy, the above analysis does not change as the 
significant facts of the case have not changed, pertaining to 
the either the pre-existing nature of the disease or natural 
progression of the disease process of Charcot-Marie-Tooth or 
a type of Charcot-Marie-Tooth disease.  

For these reasons, service connection for Charcot-Marie-Tooth 
disease is not established. 


ORDER

Service connection for Charcot-Marie-Tooth disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


